IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-031-CV 



DOUGLAS JABOT,


	APPELLANT

vs.



ED SARNOSKY,

	APPELLEE


 


FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NO. 213,612, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING

 


PER CURIAM

	This is a dismissal for want of prosecution.
	The trial court rendered judgment in the underlying cause on October 7, 1992.  On
January 20, 1993, appellant filed in this Court a motion for extension of time to file affidavit in
lieu of bond for costs on appeal.  The record in the above cause was due to be filed in this Court
on February 4, 1993.  Tex. R. App. P. Ann. 54(a).  A motion for extension of time was due no
later than February 19, 1993.  Tex. R. App. P. Ann. 54(c).  Appellant filed neither the transcript
or statement of facts nor a motion for extension of time showing a reasonable explanation for the
need for an extension.
	If the appellant fails to file either the transcript or the statement of facts within the
prescribed time, the appellate court may dismiss the appeal for want of prosecution.  Rule 54(a). 
Accordingly, we dismiss this appeal for want of prosecution.  See id.; Veale v. Rose, 688 S.W.2d
600 (Tex. App.--Corpus Christi 1984, writ ref'd n.r.e.).

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed for Want of Prosecution
Filed:   April 21, 1993
[Do Not Publish]